Citation Nr: 0502443	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of these determinations to 
the Board.  

In September 2004, the appellant, accompanied by her 
accredited representative, testified at a hearing at the 
local VA office before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  At the hearing, 
the appellant submitted evidence directly to the Board, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in the adjudication of this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The issues before the Board is entitlement to service connection 
for the cause of the veteran's death and to Dependents' 
Educational Assistance under Chapter 35, Title 38, United States 
Code.  

In her statements and testimony, and in written argument prepared 
on her behalf by Disabled American Veterans, the appellant 
contends that the veteran contracted hepatitis C in service, 
which contributed to his cirrhosis of the liver and 
hepatocellular cancer, which caused his death.  In this regard, 
she maintains that the veteran might have become infected with 
hepatitis C through sexual contact, noting that had venereal 
disease during service.  She also argues that he may have 
contracted the disease as a consequence of his in-service left 
knee surgery, which was performed in April 1969.  In addition, 
the appellant asserts that he might have become infected with 
hepatitis C from gamma globulin shots and vaccination guns, as 
well as due to in-service dental care.

The death certificate reflects that the veteran died on August 
[redacted], 2001, at the age of 48.  The cause of death was 
hepatocellular cancer of the liver as a consequence of cirrhosis 
of the liver and ascites.  At the time of the veteran's death, 
service connection was not in effect for any disability and an 
autopsy was not performed.  

In a February 2004 letter, Dr. Anthony B. Post, who had treated 
the veteran in August 2001, shortly prior to his death, reported 
that the veteran had a large liver tumor that was secondary to 
cirrhosis that was caused by hepatitis C.  In the letter, Dr. 
Post stated, "I feel confident that it is more likely than not 
that [the veteran's] hepatocellar carcinoma was caused by his 
hepatitis C and cirrhosis."

The veteran's service medical records are silent for diagnosis or 
treatment for hepatitis C or liver problems, and indeed, the 
appellant, who did not meet and marry the veteran until 1990, 
does not contend otherwise.  The service medical records do, 
however, indicate that in October 1971 the veteran was treated 
for venereal diseases, including post gonorrhea discharge.  The 
record also reflects that the veteran had a history of alcohol 
abuse and alcoholic hepatitis, and the appellant testified that 
the veteran was initially diagnosed with hepatitis C in September 
1992 when he sought treatment for his problems with alcohol.  

In a September 2004 medical report, Dr. Post reiterated that he 
had treated the veteran in August 2001, prior to his death from 
hepatocellular carcinoma.  Thereafter, he stated,

In general we know that hepatocellular 
carcinoma develops between 20 and 50 
years after exposure to hepatitis C.  
This period of time would encompass 1970 
to 1973 for which he was in the military.  
I think it is more likely than not that 
the hepatitis C was acquired sometime in 
the 1970s.

In addition, the appellant testified, and other medical evidence 
indicates, that the veteran had no blood transfusions, had no 
tattoos, and never used IV drugs.  As discussed above, she 
identifies various means in which the veteran might have 
contracted hepatitis C; however, the Board notes there is no 
competent medical evidence that specifically addressed whether 
the veteran's hepatitis C or liver condition is related to the 
veteran's period of military service.  In this regard, the Board 
notes that it is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound by on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, because the record does not contain a medical opinion 
addressing this issue, the medical evidence of record is not 
sufficient to decide this claim, and it is incumbent on the Board 
to remand this matter and supplement the record prior to issuing 
a decision.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Colvin v. Derwinski, 1 Vet. App. at 175; see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).

In light of the foregoing, because the determination of the 
appellant's claim of eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
dependent on the adjudication of her cause of death claim, the 
Board concludes that these issues are inextricably intertwined, 
and thus consideration of the appellant's Chapter 35 claim must 
be deferred pending completion of the actions requested on remand 
since they may be dispositive of the outcome of the appeal on 
that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that she identify any records 
of VA and non-VA health care providers, 
other than those already associated with 
the claims folder, that might be 
pertinent to the appeal.  The RO should 
also advise her to submit any evidence 
that she might have in her possession 
that might help substantiate her claims.  
The aid of the appellant in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing.  

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  Following his or her 
careful review of the claims folder, and 
particularly the evidence and issues 
discussed above in this remand, the 
examiner must address the following 
questions:

(i).  Based on your review of the 
veteran's claims file and relevant 
medical knowledge, is it as least as 
likely as not that the veteran's 
hepatitis C had its onset in service 
(between August 1970 and May 1973)?

(ii).  Was the veteran's hepatitis C 
either the principal or a contributory 
cause of the veteran's death?  A 
"principal" cause is one that, singly 
or jointly with some other condition, was 
the immediate or underlying cause of 
death or was etiologically related 
thereto.  A "contributory" cause is one 
that substantially or materially 
contributed to the death, combined to 
cause death, or aided or lent assistance 
to the production of death.  

(iii).  Is it as least as likely as not 
that the veteran's cirrhosis of the liver 
had its onset in service or within one 
year of service?

(iv).  Is it as least as likely as not 
that the veteran's liver cancer was 
otherwise related to, caused by, or had 
its onset during service?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claims in light of all 
pertinent evidence and legal authority.

4.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


